Exhibit Re: News Releases - Wednesday, March 12, KODIAK ENERGY, INC. - New Mexico First Well Operations Update 12 March, CALGARY, ALBERTA (MARKET WIRE) 12/03/08 Kodiak Energy, Inc. (TSX-V:KDK) and (OTCBB: KDKN.OB) ("Kodiak" or the "Corporation") is pleased to announce that the Sofia #2 well in northeastern New Mexico, was spudded on March 1/2008 and was drilled to total depth and cased on March 11/2008.CO2 was found in three formations, two of which were the targeted formations.Well site samples showed 100% quality CO2 from the formations.CO2 is in high demand for enhanced recovery of oil in the Permian Basin of southwest Texas. The drilling rig is moving and will spud Sofia #1 well within 24 to 36 hrs.Sofia #3 lease has been prepared. A three well program is planned on these properties.The cost to drill per well is estimated at average $320,000.Upon completion of the drilling program, the wells will be completed, logged, tested and evaluated as soon as possible. A 38 mile seismic program on these properties has been licensed and the program is expected to commence within 14 days. Budgeted cost is $500,000. Good relationships have developed with the surface rights stakeholders and the State of New Mexico, as Kodiak continues to prove be a capable operator in all areas it operates in. Kodiak is operator of and has 100% working interest owner in this high impact project located in northeastern New Mexico currently comprising approximately 62,000 acres and signed letters of intent for purchase of another 24,000 acres.
